EXHIBIT 11.2 CPI CORP. COMPUTATION OF INCOME (LOSS) PER SHARE - BASIC FISCAL YEARS ENDED FEBRUARY 6, 2010, FEBRUARY 7, 2009, AND FEBRUARY 2, 2008 in thousands except share and per share data Common shares outstanding at beginning of fiscal period Shares issued during the period - weighted average Less: Treasury stock - weighted average ) ) ) Weighted average number of common and common equivalent shares 6,509,840 Net income (loss) applicable to common shares: From continuing operations $ $ ) $ From discontinued operations - ) ) Net income (loss) $ $ ) $ Net income (loss) per common and common equivalent shares: From continuing operations $ $ ) $ From discontinued operations - ) ) Income (loss) per common share $ $ ) $
